Order, Supreme Court, New York County (Michael A. Corriero, J), entered on or about February 23, 2007, which denied defendant’s motion for resentencing under the 2005 Drug Law Reform Act (L 2005, ch 643), unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the application, in light of defendant’s significant role in a very extensive drug trafficking enterprise (see People v Arana, 45 AD3d 311 [2007]). Concur—Lippman, P.J., Mazzarelli, Saxe, Williams and Buckley, JJ.